 



Exhibit 10 (cvi)

AMENDMENT NO. 1
TO THE KITCHEN COLLECTION, INC.
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
(As Amended and Restated Effective as of November 1, 2001)

     The Kitchen Collection, Inc. hereby adopts this Amendment No. 1 to The
Kitchen Collection, Inc. Deferred Compensation Plan for Management Employees (As
Amended and Restated Effective November 1, 2001) (the “Plan”), to be effective
as of January 1, 2002. Words used herein with initial capital letters which are
defined in the Plan are used herein as so defined.

Section 1

     Section 3.1(a) of the Plan is hereby amended in its entirety to read as
follows:

     “(a) Amount of Excess 401(k) Benefits. Each Participant may, prior to the
first day of any Plan Year, by completing a “401(k) Deferral Election Form,”
direct the Company to reduce his Compensation for such Plan Year and, subject to
Subsection (d) below, subsequent Plan years, by the difference between (i) a
certain percentage, in 1% increments, with a maximum of 25%, of his Compensation
of the Plan Year, and (ii) the maximum Salary Deferral Contributions actually
permitted to be contributed for him to the Savings Plan by reason of the
application of the limitations under Sections 402(g), 401(a)(17), 401(k)(3) and
415 of the Code (which amounts shall be referred to as the “Excess 401(k)
Benefits”).”

     EXECUTED this 21st day of December, 2001.

                  THE KITCHEN COLLECTION, INC.
 
           

      By:   /s/ Charles A. Bittenbender

           

      Title:   Assistant Secretary

 